Citation Nr: 1241370	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a right foot disability, claimed as numbness, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel

INTRODUCTION

The Veteran served on active duty from September 1980 to October 1984 with additional National Guard service from September 1993 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction rests with the RO in Anchorage, Alaska, from which the appeal was certified.  

The Veteran testified at a May 2008 hearing sitting at the RO.  Because the Veterans Law Judge who conducted his hearing has since retired from the Board, a March 2011 letter notified the Veteran that he was entitled to have a hearing with the judge who would ultimately decide his claim.  However, because no response to this letter was received, the Board finds that the Veteran has elected to forego an additional Board hearing.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A May 2008 letter notifying the Veteran that his appeal was being certified to the Board stated that any additional evidence should be sent directly to the Board within 90 days of that letter.  It also notified him that the controlling regulations with respect to submitting additional evidence was set forth in 38 C.F.R. § 20.1304; which in part indicates that pertinent evidence submitted subsequent to certification must be referred to the agency of original jurisdiction (AOJ) for review, unless this procedural right is waived by the appellant or representative. 

The Veteran's appeal was remanded by the Board in November 2008 and December 2009, a Supplemental Statement of the Case issued in January 2011, and the appeal recertified to the Board in March 2011.  However, in December 2011, additional medical evidence pertinent to the Veteran's appeal was associated with the claims file, but an additional Supplemental Statement of the Case was not issued.  The Veteran was contacted in August 2012 and asked to notify VA within 45 days whether he wished to waive AOJ consideration with respect to these records.  38 C.F.R. § 20.1304.  No response was received from the Veteran.  Because the Veteran has not waived his right to AOJ review, remand is required. 

Accordingly, the case is REMANDED for the following action: 

Readjudicate the issues on appeal, specifically addressing the newly-acquired treatment records.  If the issue on appeal remains denied, issue a Supplemental Statement of the Case containing notice of all relevant actions taken on the claim and a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  Allow an appropriate period of time for the Veteran and his representative to respond. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


